FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                     December 10, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                         Clerk of Court
                             FOR THE TENTH CIRCUIT


 THE PERSONNEL DEPARTMENT,
 INC.,

        Plaintiff-Counter-Defendant-
        Appellee and Cross-Appellant,

 v.                                                         No. 05-1552
                                                            No. 06-1041
 PROFESSIONAL STAFF LEASING                       (D.C. No. 1:00-CV-01282-JLK)
 CORPORATION,                                                (D. Colo.)

        Counter-Claimant-Defendant-
        Appellant and Cross-Appellee,

 and

 BALA RAMAMOORTHY,

        Counter-Defendant-
        Appellant and Cross-Appellee.




                                         ORDER



Before O’BRIEN, BALDOCK, and HOLMES, Circuit Judges.


       This appeal and cross-appeal are before the court based on Appellee-Plaintiff The

Personnel Department’s motion pursuant to Fed. R. App. P. 37(b) to reform the mandate

to include instructions allowing for post-judgment interest to Plaintiff on the forthcoming

award of prejudgment interest from the date of the original judgment entered by the
district court on August 25, 2005. Also before the court is a timely verified bill of costs

pursuant to Fed. R. App. P. 39 from Plaintiff seeking $1,284.40 for costs incurred for

producing necessary copies of the briefs and appendices. Appellants-Defendants do not

object to either the motion to reform or the verified bill of costs.

       In The Personnel Department v. Professional Staff Leasing Corp., 2008 WL

4698479 (10th Cir. Oct. 27, 2008) (unpublished), this court, in relevant part, affirmed the

district court’s judgment awarding Plaintiff compensatory and punitive damages,

reversed the district court order denying Plaintiff’s request for prejudgment interest, and

remanded for an award of prejudgment interest to Plaintiff. The decision did not contain

instructions regarding an award of post-judgment interest on the prejudgment interest

award or an award for appeal-related costs.

       Upon consideration, Plaintiff’s motion to reform the mandate is GRANTED. The

mandate issued November 18, 2008 is RECALLED.

       Upon further consideration, Plaintiff’s verified bill of costs is GRANTED for the

total amount of $1,284.40. To the extent reimbursement is sought by Plaintiff for costs

taxable in the district court, such as filing fees, Plaintiff may file an appropriate motion in

the district court. See Fed. R. App. P. 39(e). We conclude that Plaintiff is “the party

entitled to costs” within the meaning of that Rule.

       This court’s October 27, 2008 Order and Judgment is amended to instruct the

district court to award post-judgment interest to Plaintiff on the award of prejudgment

interest from

                                               2
the date of the original August 25, 2005 Judgment and to award $1,284.40 in appeal-

related costs to Plaintiff.

       A new mandate consistent with this order shall issue forthwith.


                                         Entered for the Court,
                                         Elisabeth A. Shumaker, Clerk




                                         Kathleen T. Clifford
                                         Attorney - Deputy Clerk




                                            3